                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5 :20-CV-485-BO

KHALIL MIDDLETON,                                                )
                                                                 )
         Plaintiff,                                              )
                                                                 )
V.                                                               )                 ORDER
                                                                 )
UNITED STATES, 1                                                 )
                                                                 )
         Defendant.                                              )


         This matter is before the Court on defendant's motion to dismiss. [DE 9]. For the reasons

that follow, defendant's motion is GRANTED.

                                                 BACKGROUND

         Plaintiff receives medical and social work services from the Department of Veterans

Affairs (VA) Medical Center in Fayetteville, North Carolina. On September 18, 2020, plaintiff

filed a complaint for a civil claim essentially seeking a restraining order and a no-contact order for

stalking or non-consensual sexual conduct against an official of the VA in Cumberland County

District Court. The complaint alleges that the VA official stalked him, monitored his cell phone,

and communicated to others about him. The United States removed the action to federal court on

September 15, 2020 [DE 1], but the General Court of Justice of Cumberland County subsequently

dismissed the action by an order dated September 18, 2020. On October 22, 2020, defendant filed

a certification of scope of employment and notice of substitution that substituted the United States


1
  Where, as here, " a federal employee is sued, the United States Attorney, acting on behalf of the Attorney General,
must certify whether that employee was in fact acting w ithin the scope of his or her employment at the time of the
alleged tortious act." Maron v. United States, 126 F.3d 3 17, 321 (4th Cir. 1997) (citing 28 U.S.C. § 2679(d)(l )).
"Once this certification has been made, the United States is substituted as the so le defendant and all suits fi led in
state court are removed to federa l court; then the plaintiffs sole route for recovery is the [Federal] Tort Claims Act."
id. Pursuant to 28 U.S.C. § 2679, the United States certified the scope of employment and substituted itself as the
sole defendant on all claims sounding in tort, including the sta lking claims presented .



            Case 5:20-cv-00485-BO Document 12 Filed 01/25/21 Page 1 of 4
as the defendant in this action for the VA official. On the same date, the defendant filed the instant

motion to dismiss for lack of subject-matter jurisdiction and failure to state a claim.

                                           DISCUSSION

       Defendant has moved to dismiss plaintiffs complaint for lack of subject-matter jurisdiction

under Rule l 2(b )(1) and failure to state a claim upon which relief can be granted under Rule

12(b)(6).

       The existence of subject-matter jurisdiction is a threshold question that a court must address

before considering a case ' s merits. Steel Co. v. Citizens for a Better Env 't, 523 U.S . 83 , 88- 89

(1998). "Subject-matter jurisdiction cannot be forfeited or waived and should be considered when

fairly in doubt. " Ashcroft v. Iqbal, 556 U.S . 662 , 671 (2009) (citation omitted). When subject-

matter jurisdiction is challenged, the plaintiff has the burden of proving jurisdiction to survive the

motion. Evans v. B.F. Perkins Co. , 166 F.3d 642, 647- 50 (4th Cir. 1999). When a facial challenge

to subject-matter jurisdiction is raised, the facts alleged by the plaintiff in the complaint are taken

as true, "and the motion must be denied if the complaint alleges sufficient facts to invoke subject-

matter jurisdiction." Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009). The Court can

consider evidence outside the pleadings without converting the motion into one for summary

judgment. See, e.g. , Evans, 166 F.3d at 647 .

        Under the well-settled doctrine of sovereign immunity, the United States is shielded from

suit, except to the extent that it has waived its immunity. United States v. Sherwood, 312 U.S. 584,

586 (1941) . A waiver of sovereign immunity is strictly construed in favor of the sovereign. Welch

v. United States, 409 F.3d 646, 650 (4th Cir. 2005). Therefore, a plaintiff must demonstrate that

there has been an unequivocal waiver of sovereign immunity to which no statutory exceptions

apply; otherwise, the claim must be dismissed. Id. at 651 .



                                                  2

            Case 5:20-cv-00485-BO Document 12 Filed 01/25/21 Page 2 of 4
       Plaintiff's causes of action lie in tort, therefore the only basis for a waiver of sovereign

immunity is contained in the Federal Tort Claims Act (FTCA) . 28 U .S.C. §§ 2671 et seq. The

FTCA "was designed primarily to remove the sovereign immunity of the United States from suits

in tort and, with certain specific exceptions, to render the Government liable in tort as a private

individual would be under like circumstances." Richards v. United States, 369 U.S. 1, 6 (1962) .

However, 28 U .S.C. § 2680 provides a variety of exceptions under which sovereign immunity is

not waived; if any such exception applies, then the Court must dismiss plaintiff's complaint.

Medina v. United States, 259 F.3d 220, 223 (4th Cir. 2001).

       Plaintiff has fai led to comply with a procedural requirement of the FTCA that is necessary

to confer jurisdiction upon this Court. Under the FTCA, " [A]n action shall not be instituted upon

a claim against the United States .. . unless the claimant shall have first presented the claim to the

appropriate Federal agency and his claim shall have been finally denied by the agency in writing

and sent by certified or registered mail." 28 U.S.C. § 2675(a). This requirement is jurisdictional,

unwaivable, and must be met within two years of accrual of the cause of action. 28 U .S.C. §

2401(b); see also Gould v. United States, 905 F.2d 738 , 741 (4th Cir. 1990).

       A plaintiff bears the burden of persuasion if subject-matter jurisdiction is challenged under

Rule 12(b)(l). Williams v. United States, 50 F.3d 299, 304 (4th Cir. 1995). The party suing the

United States must point to an unequivocal waiver of immunity before a cause of action may

proceed. Id. Here, Plaintiff does not contest his fai lure to present an administrative claim to an

agency of the United States, which is a prerequisite to the limited immunity waiver conferred by

the FTCA. Therefore, this Court lacks jurisdiction to hear his claims.

       Even if Plaintiff's claims had been presented to the appropriate agency, plaintiff fails to

state a claim for injunctive relief that would not be barred by sovereign immunity. "The only



                                                  3

          Case 5:20-cv-00485-BO Document 12 Filed 01/25/21 Page 3 of 4
relief provided for in the [FTCA] is money damages," and this Court "lack[s] jurisdiction under

the FTCA to accord" plaintiff any relief, to the extent he is seeking it. Talb ert v. United States,

932 F.2d 1064, 1065- 66 (4th Cir. 1991); see also Hendy v. Bello, 555 F. App'x 24, 226 (holding

that the FTCA does not waive sovereign immunity for suits seeking injunctive relief) .

Accordingly, where plaintiff seeks a restraining order and a no-contact order, he seeks injunctive

relief, not monetary damages, Blount v. United States, No. 5:19-CV-347-FL, 2020 U.S. Dist.

LEXIS 49001 , *5 (Mar. 20, 2020), and this Court lacks jurisdiction over the case.

                                           CONCLUSION

       For the above reasons, defendant ' s motion to dismiss is GRANTED . [DE 9]. Plaintiffs

complaint is DISMISSED. The Clerk is DIRECTED to close the case.



SO ORDERED, this ~ a y of January, 2021.




                                               UNITED STATES DISTRICT JUDGE




                                                  4

          Case 5:20-cv-00485-BO Document 12 Filed 01/25/21 Page 4 of 4
